Citation Nr: 1214724	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-40 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for residuals of frostbite injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore preliminarily consider the claim under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for residuals of a frostbite injury; however, additional evidentiary development is necessary before the claim may be adjudicated on the merits.  Thus, the Veteran's reopened residuals of frostbite injury claim is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for residuals of frostbite injury was denied in an unappealed February 1968 decision of the RO.

2.  The evidence received since the February 1968 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for residuals of frostbite injury.





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for residuals of frostbite injury.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), as further action is being requested in this case.    

I.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

II.  Analysis 

In February 1968, the Veteran's claim for entitlement to service connection for residuals of frostbite injury was denied by the RO.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim because the STRs did not show treatment for a frostbite injury in service or that a current disability existed.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after February 1968] evidence bears directly and substantially upon these matters. 

In December 2007, the RO received a document written by the Veteran's primary care physician.  The physician stated that the Veteran's bilateral hand problems may be related to frostbite in service.  See Carle Clinic note dated November 30, 2007.  The document suggests that the Veteran has been diagnosed with some kind of bilateral hand problems and that there is a possibility that his current condition may be related to frostbite in service.

Therefore, the Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra. 

This new evidence relates to unestablished facts necessary to substantiate the Veteran's residuals of frostbite injury claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for residuals of frostbite injury. 

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the residuals of frostbite injury claim may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for residuals of frostbite injury, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim for entitlement to service connection for residuals of frostbite injury must be remanded for further evidentiary development. 

In essence, the Veteran contends that his current bilateral hand condition is related to his military service.  The medical evidence shows that the Veteran has some kind of bilateral hand problem.  

In December 2007, the RO received a document from the Veteran's primary care physician.  The physician stated that the Veteran's bilateral hand problems may be related to frostbite in service.  See Carle Clinic note dated November 30, 2007.  

Although the physician's opinion is considered new and material and the Veteran's claim was reopened, the Board finds that a medical opinion is needed as to whether his current bilateral hand disability is related to his military service, specifically to frostbite.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  
In this regard, the Board observes that the opinion proffered by the Veteran's private physician is speculative and does not contain a supporting rationale.  Thus, while sufficient to reopen the claim, this opinion is essentially one that is speculative in nature, and would by itself be insufficient to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). 

However, the speculative nature of the opinion notwithstanding, the threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, given the private physician's opinion, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current frostbite residual of the hands.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his residuals of frostbite injury.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2. The RO should then schedule the Veteran for a VA examination of his hands.  The Veteran's claims folder and a copy of this REMAND should send to, and reviewed by the examiner.  After review of the Veteran's prior medical history and any current x-ray reports, and upon physical examination of the Veteran's hands, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any. 

For each identified hand disability, the examiner should proffer an opinion as to whether the disability is as likely as not (i.e. 50 percent or greater probability) due to the Veteran's service.  Specifically, the examiner should comment as to whether the Veteran's current disability is as likely as not due to or related to the Veteran's experiencing frostbite or cold exposure during his military service.  

A report should be prepared and associated with the Veteran's VA claims folder.  A rationale for each opinion proffered should be included in the examination report.  If a requested opinion cannot be provided, the examiner should set forth the reasons, in detail, that such examination could not be rendered. 

The examiner is advised that the Veteran is competent to describe injuries and symptoms in service, regardless of the contents of the service treatment records, and that any such lay statements regarding cold exposure must be considered in providing the requested opinion.  The rationale for any opinions should also be provided.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's service-connection claim.  If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


